— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered July 15, 1986, convicting him of criminal possession of a weapon in the third degree (under indictment No. 7141/ 84), and two judgments of the same court (Kramer, J.), both also rendered July 15, 1986, convicting him of criminal possession of a controlled substance in the third degree (two counts, one each under indictments Nos. 7801/84 and 1777/86), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
*670We have examined the arguments raised by the defendant in his supplemental pro se brief and find them to be without merit. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.